[Cite as In re Doe, 2011-Ohio-6373.]

                         STATE OF OHIO, COLUMBIANA COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


IN RE:                                       )    CASE NO. 11 CO 34
                                             )
         JANE DOE                            )
                                             )    OPINION
                                             )
                                             )


CHARACTER OF PROCEEDINGS:                         Civil Appeal from the Court of Common
                                                  Pleas, Juvenile Division, of Columbiana
                                                  County, Ohio
                                                  Case No. 2011 AB 0001

JUDGMENT:                                         Reversed. Application Granted.

APPEARANCES:

For Appellant:                                    Atty. Virginia Barborak
                                                  120 S. Market Street
                                                  Lisbon, Ohio 44432




JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                  Dated: December 7, 2011
[Cite as In re Doe, 2011-Ohio-6373.]
WAITE, P.J.


        {1}     Pursuant to R.C. 2505.073, Appellant Jane Doe (hereinafter “J.D.” or

“Appellant”) appeals the decision of the Columbiana County Court of Common Pleas,

Juvenile Division, to dismiss her application seeking permission to have an abortion

without parental notification, also referred to as a complaint or petition for judicial

bypass of parental notification before obtaining an abortion.         Pursuant to R.C.

2151.85(A)(4)(a), the application should be granted if the minor establishes that she

is sufficiently mature and well enough informed to intelligently decide whether to have

an abortion without the notification of her parents, guardian, or custodian.        R.C.

2151.85(C) requires the complainant to establish the allegations of the application by

clear and convincing evidence. Our review is limited to the following issue: whether

J.D. presented clear and convincing evidence that she is sufficiently mature and well

enough informed to decide intelligently whether to have an abortion without

notification of her parent, guardian, or custodian. We hold that the trial court erred in

dismissing the application, and for the reasons that follow, we hereby grant the

application.

                                       CASE HISTORY

        {2}     The record reflects that J.D. is a few months away from her 18th

birthday, is unemancipated, and is four weeks pregnant. On November 2, 2011, she

filed an application to have an abortion without parental notification. Counsel was

appointed to represent J.D., and a hearing was held on November 4, 2011. The trial

court appointed counsel in a dual role, as she was also designated as J.D.’s guardian

ad litem. Counsel, in her capacity as guardian ad litem, requested to testify at the
                                                                                    -2-

hearing but was denied. J.D. testified at some length, as follows. She is a senior in

high school and maintains good grades with a B average. She plans on attending

college next year and has chosen a course of study. While she lives at home with

her parents, she currently has a job and uses the income to support her own basic

needs. Her parents are unable to provide for her or the family. Both father and

mother are unemployed. She testified that her parents would not approve of an

abortion and would force her to have the baby.

       {3}   She was using an oral contraceptive, but she became pregnant soon

after her prescription for birth control ran out. She is in the very early stages of

pregnancy. She understood that birth control was primarily her responsibility. She

planned to abstain from sexual activity or else return to using other forms of birth

control.

       {4}   When J.D. became pregnant, she researched all of her options on the

internet, including the option of obtaining an abortion. She learned the steps needed

to be taken to have an abortion, the differences between the procedures, where to go

to have the procedure performed, how much it would cost, planned who would take

her, and investigated the emotional and medical side effects of an abortion. She also

researched the legal procedure for obtaining a judicial bypass of parental consent to

have an abortion. She established a detailed plan for obtaining an abortion with the

help of the father of the child. She prepared and filed the judicial bypass application

herself. She testified that she talked extensively with her guardian ad litem about the

many potential side effects and described these at some length, including possible
                                                                                      -3-

infertility. She testified that she did not have any specific religious belief system and

did not undertake any type of spiritual counseling. She attempted to speak with

personnel at a health clinic but they would not give her any specific information until

she obtained a judicial bypass.

       {5}    J.D. testified that she understands there are other options besides

abortion. She does not believe that she could give up a child for adoption. She also

stated that she is not emotionally ready to be a mother, and does not have enough

life experience to properly raise a child.       She has witnessed the unfortunate

consequences of other girls her age who had given birth and were raising children,

and she does not desire to become, as she put it, just another statistic. She believes

that if she had the child she would not be able to further her education, would be

forced to stay home and care for the child and would then need to resort to public

assistance to be able to take care of the child. She testified that her beliefs and

upbringing would make it very difficult to take public assistance or other charity.

       {6}    The trial court denied the application. In a somewhat circular argument,

the court used J.D.’s testimony that she did not have enough life experience to take

care of a child as evidence that she was not mature enough to decide whether to

have an abortion. The court found that J.D. had not sought professional or medical

counseling regarding the potential consequences of an abortion, and that she

possessed only general knowledge of abortion procedures. The court found that

Appellant’s primary concern for having an abortion was economic inconvenience.
                                                                                      -4-

       {7}    On November 4, 2011, J.D. filed an appeal of the trial court’s decision.

J.D. filed a brief and a hearing was held on November 9, 2011. This was within the

five days allowed by App.R. 11.2(A) and R.C. 2505.073(A).

       {8}    At this juncture, we must note that the Columbiana County Court of

Common Pleas, Juvenile Division, is required to update its forms to conform with the

Rules of Superintendence for the Courts of Ohio. Sup.R. Form 23-A is the standard

application/complaint form for judicial bypass of parental notification. The application,

except for the first page, is to be removed and kept under seal. The second and third

pages of the present application were not under seal when the record was delivered

to us. Therefore, we have placed those pages under seal. The juvenile court should

also examine the standard judgment entry found in Sup.R. Form 23-B to insure that,

in the future, its own judgment entry form conforms to standardized form.

                              ASSIGNMENT OF ERROR

       {9}    “THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED

PETITIONER’S APPLICATION FOR A PARENTAL BYPASS TO OBTAIN AN

ABORTION.”

       {10}   In Ohio, an unemancipated minor may legally consent to have an

abortion, bypassing notification to her parents or guardian, if a juvenile court finds by

clear and convincing evidence that she is sufficiently mature and well enough

informed to intelligently decide to have the procedure without notifying her parents,

guardian, or custodian. R.C. 2151.84(A)(4)(a). The juvenile court is vested with a

certain amount of discretion in determining whether a minor seeking judicial bypass
                                                                                         -5-

of parental consent is sufficiently mature to make the decision to terminate a

pregnancy. On appeal to this Court, the standard of review is abuse of discretion. In

re Jane Doe 1 (1991), 57 Ohio St. 3d 135, 138, 566 N.E.2d 1181. The term “abuse of

discretion” connotes more than an error of law or of judgment; it implies that the

court's attitude is unreasonable, arbitrary or unconscionable.              Blakemore v.

Blakemore (1983), 5 Ohio St. 3d 217, 450 N.E.2d 1140. If the juvenile court's order is

not supported by the evidence, the court has abused its discretion. In re Nice, 141
Ohio App. 3d 445, 455, 2001-Ohio-3214, 751 N.E.2d 552.

       {11}   To determine maturity, it is helpful for courts to look at a variety of

factors including, but not limited to, the following: (1) age; (2) overall intelligence; (3)

emotional stability; (4) credibility and demeanor as a witness; (5) ability to accept

responsibility; (6) ability to assess the future impact of present choices; (7) ability to

understand the medical consequences of abortion and to apply that understanding to

the abortion decision; and (8) whether the minor is making an affirmative,

independent personal decision. In re Doe, 1st Dist. No. C-050133, 2005-Ohio-1559,

¶14, citing In re Jane Doe 1, supra, 57 Ohio St.3d at 143 (J. Brown, dissenting).

       {12}   All of the above factors weigh in J.D.’s favor. She is nearly 18 years old

and could soon, lawfully and on her own, make the decision to have an abortion.

This is a critically important factor when the complainant is close to her 18th birthday:

“We find to be of particular significance the fact that appellant will be 18 and would

have been able to have an abortion without notifying her parents within the next

month.” In re Doe, 10th Dist. No. 03AP-1185, 2003-Ohio-6509, ¶8. J.D. is intelligent
                                                                                       -6-

and maintains good grades in school. There is nothing in the record that indicates

emotional instability. The trial court did not mention that he had any issues regarding

her credibility.   She freely accepted responsibility for her pregnancy and for her

choices. Immediately upon becoming pregnant, she began to research her options.

She articulated the medical risks and consequences of having an abortion and

evidenced that she was well aware of the potential risks. The record indicates that

the decision to have an abortion is her own and is not influenced by outside parties.

       {13}   The facts of this case are very similar to those in In re Doe, 1st Dist. No.

C-100217, 2010-Ohio-2075. In that case, the juvenile complainant was almost 17

years old, was nine weeks pregnant, lived with her mother, had her own job, earned

good grades in school, and had researched the abortion procedure and its potential

future medical and emotional side effects. She had a plan for her future that she felt

would likely be ruined by having the child, and it was clear that she believes her

parents would not allow an abortion.       She testified that she was not physically,

emotionally or financially ready to care for a child. She spoke with school nurses

about her pregnancy, and they gave her some information and referred her to

Planned Parenthood. She also spoke to her sister and a social worker. She met with

a doctor to review a consent form. She considered the three main options that she

could take: parenting, adoption, and abortion. She believed that abortion was the

best of all her available options.    The trial court denied the application, but the

judgment was reversed on appeal as an abuse of discretion, and judicial consent to

have an abortion was granted.
                                                                                    -7-

       {14}   The main difference between the instant case and In re Doe is that the

juvenile in the First District case spoke with more unrelated adults about the abortion

than did Appellant. The trial judge in this case based its decision in part on the fact

that Appellant “has not sought or received professional or medical counseling

regarding the potential consequences to assist her in her decision.” (11/4/11 J.E., p.

1.)   We are aware of no legal requirement that a minor obtain any particular

professional counseling prior to filing the application for judicial bypass. The record

actually indicates that Appellant attempted to obtain professional advice.        She

contacted an abortion clinic but they told her she must obtain a judicial bypass before

they could consult with her. The record does not indicate why she was given this

answer, but we are aware that “[t]he potential civil liability and criminal penalties

attached to providing medical care to a minor absent a parent’s consent, and an

abortion in particular, are sufficient to dissuade those sources from meeting with a

minor to even discuss abortion.” In re Jane Doe, 2d Dist. No. 02CA0067, 2002-Ohio-

6081, ¶13.

       {15}   Appellant primarily consulted with her guardian ad litem, who was also

acting as appointed counsel in this case. The record indicates that the trial judge

would not allow the guardian ad litem to testify at the hearing despite two requests to

do so. (11/4/11 Tr., pp. 3-4.) The trial court told the guardian ad litem that any

statement she made would not qualify as evidence. (11/4/11 Tr., p. 4.) The function

of a guardian ad litem is to protect the interests of the minor and be the minor’s

advocate. Juv.R. 4(B); In re S.B., 11th Dist. No. 2010-A-0019, ¶98. The trial court
                                                                                      -8-

prevented the guardian ad litem from exercising these functions.         The refusal to

either allow the guardian ad litem to testify, or to appoint a separate guardian ad litem

who could testify or submit a report, is error in this case. It is clear to us that the

guardian ad litem spoke extensively to Appellant about the risks of abortion, about

the options available other than abortion, about the technical details of the abortion

procedure, and about counseling options. The guardian ad litem evinced a clear

belief that Appellant was mature enough to decide, without her parents consent,

whether or not to have an abortion. This is information the trial judge should have

placed into the record and relied on in making its decision.

       {16}   The record does reflect that the trial judge made its decision in large

part on its conclusion that the reason J.D. was seeking an abortion was “economic

inconvenience.” (11/4/11 J.E., p. 2.) The trial court is permitted, in its discretion, to

consider economic factors in determining whether to grant judicial bypass. In re Doe,

1st Dist. No. C-050133, 2005-Ohio-1559, ¶9; In re Doe, 1st Dist. No. C-100217,

2010-Ohio-2075, at ¶17. However, the judicial bypass statute does not permit a trial

court to deny judicial bypass simply because the juvenile may be motivated to seek

an abortion, in part, in order to avoid future financial hardship. The complainant is

called upon to prove maturity, not rationale, and awareness of the economic impact

of having a child is a sign of maturity. It would be the rare scenario in which financial

concerns would not be a factor in considering whether or not to have a child. Thus, it

was error for the trial court to determine that it could deny judicial bypass because it
                                                                                    -9-

did not consider “economic inconvenience” to be a worthy rationale in seeking an

abortion.

      {17}   Finally, the trial court was expressly concerned that Appellant had not

sought counseling on the alternatives to abortion, and only had general knowledge

about the alternatives. There is no requirement that the juvenile seek out alternatives

to abortion. In re Jane Doe, 2d Dist. No. 02CA0067, 2002-Ohio-6081, ¶14. We must

emphasize, however, that the record here indicates that Appellant did consider

alternatives, particularly looking at the possibility of adoption, and she concluded it

was not a viable option.

      {18}   Accordingly, given that there is ample evidence of record that J.D. is

“sufficiently mature and well enough informed to make an intelligent decision,” we

hold that the trial court's decision to deny her application was unreasonable and

constitutes an abuse of discretion. The record before us presents almost a textbook

example of a minor for whom this statute was enacted. In reaching this conclusion,

we emphasize that “[t]he law must be followed, whether or not it fits our personal

preferences. To refuse to grant permission in this case would be to render R.C.

2151.85 meaningless.”      In re Doe, 1st Dist. No. C-020443, 2002-Ohio-3926, ¶5.

Appellant’s assignment of error is sustained. We reverse the judgment of the trial

court, and the application of Jane Doe is granted.      She is hereby authorized to

consent to the performance or inducement of an abortion without the notification of

her parents, guardian, or custodian.
                                                                                    -10-

       {19}   “If appellant believes that this opinion may disclose her identity,

appellant has the right to appear and argue at a hearing before this court. Appellant

may perfect this right to a hearing by filing a motion for a hearing within fourteen days

of the date of this opinion.

       {20}   “The clerk is instructed that this opinion is not to be made available for

release until either of the following:

       {21}   “(a) Twenty-one days have passed since the date of the opinion and

appellant has not filed a motion;

       {22}   “(b) If appellant has filed a motion, after this court has ruled on the

motion.

       {23}   “Notice shall be provided by mailing a copy of the opinion to the

attorney for the appellant or, if she is not represented, to the address provided by

appellant for receipt of notice.” App.R. 11.2(B)(7).


Donofrio, J., concurs.

DeGenaro, J., dissents; see dissenting opinion.
                                                                                     -11-

DeGenaro, J., dissenting.
       {24}   While I agree with the majority that the trial court erred by not permitting
the guardian ad litem to testify, I dissent from their ultimate conclusion. The central
issue in bypass cases where abuse is not involved is the trial court's assessment of
the petitioner's maturity, which is made on a multi-dimensional level.         The one-
dimensional perspective of the appellate record deprives this court of many tools the
trial court has available to it when considering a petitioner's maturity; thus the
standard of review is abuse of discretion. When comparing the facts in this case to
other cases both granting and denying bypass applications, I cannot say the trial
court abused its discretion and would affirm.
       {25}   The trial court did err by not permitting the GAL, who also served as
counsel, to testify about the applicant's maturity. However, we can glean from the
record that the GAL believed J.D. was mature; specifically, how the GAL framed
leading questions to J.D. The trial court should have permitted the GAL to testify in
addition to J.D.
       {26}   In that regard, the following exchange took place:
       {27}   "THE COURT: I want to interrupt a little bit. An important part of my
decision making process is for me to deem her understandings, her information.
       {28}   "COUNSEL: Ok.
       {29}   "THE COURT: You know I want to give as much latitude as I can and
be sensitive to the situation at her age. But if the nature of the questions are so
leading as to provide the answers first, I can't independently determine the situation."
       {30}   Thereafter, counsel asked more open ended questions, and the trial
court asked J.D. questions as well, in order to assess her maturity as contemplated
by the statute.
       {31}   Determining whether a minor has sufficient maturity to be granted her
bypass application requires a multi-dimensional assessment by the trial court, taking
into consideration the factors outlined by the majority above. This entails the trial
court observing J.D.'s demeanor during questioning, and how she answered. Here,
the questions were of a general, boilerplate nature. For example:
                                                                                     -12-

       {32}     "Q: And you also have a job is that true?
       {33}     "A: Yes.
       {34}     "Q: How long have you had that job?
       {35}     "A. I have been working there for a year.
       {36}     "Q: And is it fair to say that basically what money you make from that
job takes care of all of your needs is that correct?
       {37}     "A: Yes.
       {38}     Q: Is it fair to say that in your home finances are a [sic] such that your
parents really don't have any money to contribute to your wellbeing:            That you
basically support yourself?
       {39}     "A: Yes.
       {40}     "Q: Other then [sic] the roof and the food that they provide for you is
that correct?
       {41}     "A: Yes."
       {42}     This type of exchange makes it difficult to test the minor's maturity
because she is merely giving yes or no answers to very general, non-specific
questions.
       {43}     Reviewing more substantive answers that were more revealing to J.D.'s
home environment and maturity, the record reveals that J.D.'s father and mother are
not presently working, but the family does have a limited source of income. J.D.
testified that her mother was aware that she and her boyfriend were having sex, and
required J.D. to obtain and pay for her birth control.
       {44}     J.D.'s investigation regarding abortion involved: 1) researching on the
internet about the bypass process, where to go for an abortion, what the general side
effects were, and one abortive procedure, i.e., the abortion pill if the pregnancy is
less than 90 days; 2) contacting a clinic that merely advised J.D. that she needed to
apply for a bypass in order to obtain abortion services and call back after that; no
specific information was provided; and 3) posing a hypothetical to her mother about a
"friend's" contemplation of an abortion, to which J.D.'s mother responded that side
                                                                                    -13-

effects were possible and did not inquire if J.D. herself was pregnant. J.D. gave no
testimony whether her mother responded positively or negatively to this hypothetical.
        {45}   J.D. testified that she was in general good health and had been to the
family doctor during the summer, but did not consult a medical professional for any
information. J.D. only answered "yes" when counsel asked if she had someone to
take her to the abortion, and regarding aftercare in the event of side effects testified:
"* * * regardless of what my parents say I am going to ask them to take me to the
doctor and I will just speak with the doctor privately and tell them that I did have an
abortion and um my parents don't need to be notified about it." When asked about
the risk of future infertility, J.D. responded "Yes, I understand that things could go
wrong and it could affect your woman, it could affect your mothering parts I guess * *
*"
        {46}   J.D. further testified that her birth control prescription had run out the
"beginning of last month" and did not get it refilled because she had to go back to the
doctor for a pap test, and continued to have sex after she stopped taking the pills,
and alternative protection had failed.
        {47}   J.D. also gave contradictory testimony. When asked how she would
prevent future pregnancies, at first she testified that she would abstain, but then later
testified:
        {48}   "Q: Ok and we also talked about that and you are still going to remain
with your boyfriend correct?
        {49}   "A: Yes.
        {50}   "Q: And that uh that might not always be the case that you are going to
abstain from sex.
        {51}   "A: Yes.
        {52}   "Q:   So what are you going to do to prevent another unplanned
pregnancy?
        {53}   "A: I am going to schedule a doctor's appointment to get back on my
birth control to get my prescription refilled."
                                                                                    -14-

       {54}   J.D. gave no explanation as to why she believed her parents wouldn't
consent to an abortion, and gave contradictory testimony regarding her mother's
reaction:
       {55}   "JANE DOE: If I talked to my mother and I told her it was in my very
best interest, if I was already having, or already scheduled to have the abortion and
told her all of my reasoning I am sure she would be mad. She would be very upset
with me but eventually she would get over it.
       {56}   "THE COURT: She might be supportive though?
       {57}   "JANE DOE: No, she wouldn't be supportive but she would because I
am her daughter she would get over it."
       {58}   Considering the record before us, J.D. did not demonstrate her maturity
by clear and convincing evidence as the minor did in In re Jane Doe, 1st Dist. No. C-
100217, 2010-Ohio-2075, where the First District correctly reversed the trial court
and granted the bypass application:
       {59}   "Doe filed a complaint with the juvenile court on April 6, 2010, seeking
an abortion without parental notification. At the hearing, Doe testified as follows: She
is currently 16 years old, but will turn 17 in less than three months. At the time of the
hearing, she was nine weeks' pregnant and living with her mother. Doe's parents are
divorced, and her mother has legal custody of her. She does not have a good
relationship with her father-she rarely sees or communicates with him-and thus does
not want to discuss her situation with him. Doe does not want to tell her mother
about her pregnancy and her decision to seek an abortion, because her mother is
vehemently opposed to abortion. Her mother thought that it was wrong when Doe's
cousin, who had become pregnant as a result of an incestuous rape, had an
abortion.
       {60}   "Doe is completing her junior year in high school.        Her grades are
mostly Bs and Cs. She has been selected to participate in a program during her
senior year in high school where she will not only complete her high-school course
requirements but also begin taking college-level courses . It is an honor to be
selected for this program. Currently, she is participating in a work-study program
                                                                                      -15-

where she completes her core curriculum each day and then works at least 15 hours
each week.
       {61}    "Doe wants to join the military after high school, although she ultimately
plans to become a firefighter. She currently volunteers at a local fire department.
       {62}    "Doe has her own bank account and credit card, both of which she
personally manages. She often buys her own clothes, food, and other necessities.
She has assumed this financial responsibility because her mother has limited
financial resources.    Jane Doe also voluntarily spends each weekend with her
grandparents, helping them with cleaning, grocery shopping, and medical issues-her
grandfather is nearly blind and her grandmother has health issues.
       {63}    "Doe testified that she became pregnant as a result of her first sexual
encounter. Her partner was a 17-year old young man whom Jane Doe had been
dating for four months. They had used birth control, but it failed when the condom
tore. Upon learning that Doe was pregnant, her partner ended their relationship. But
he has agreed to pay for part of the abortion because he also wants Doe to have the
abortion.     Doe testified that she will wait until she is older to have a sexual
relationship again, and upon doing so, she will use an oral contraceptive.
       {64}    "When Doe realized that she might be pregnant, she went to speak with
both of the school nurses. Although the nurses counseled her to talk to her parents,
when Jane Doe told them that she did not think that such a conversation was in her
best interest, they provided her with pamphlets about pregnancy and her options,
and they reviewed those options with her. The nurses also arranged a doctor's
appointment at a local medical center where Doe had an ultrasound that confirmed
the pregnancy. The nurses also referred Doe to Planned Parenthood in Hamilton
County. In addition to both of the school nurses, Doe met with one of her teachers to
discuss her situation. She also talked to her older sister, who is 22 years old and will
be entering medical school this fall. Doe said that, of those adults she spoke with,
some counseled her to remain pregnant and others supported her decision to
terminate the pregnancy.
                                                                                      -16-

          {65}   "Doe made an appointment with Planned Parenthood. During her four-
hour meeting, she had a sonogram confirming that she was nine weeks' pregnant
and received information concerning both the risks associated with carrying a
pregnancy to full term and the risks associated with having an abortion. She also
met with a social worker to review all the information she had received, as well as
meeting with a doctor to review the 24-hour consent document.
          {66}   "Finally, Doe testified that she is not physically, emotionally, or
financially ready to care for a child. She indicated that she has considered all three
of her choices carefully-parenting, adoption, and abortion-and is 'certain' that the best
option for her is abortion.
          {67}   "The social worker from Planned Parenthood also testified at the
hearing. She indicated that she had discussed with Doe all of her options and the
risks associated with an abortion. The social worker believed that Doe understood
the information they had reviewed and had asked appropriate questions. The social
worker opined that Doe is sufficiently mature and well enough informed to decide
intelligently whether to terminate her pregnancy. The social worker also testified that
she believed that Doe's decision is completely her own.
          {68}   "The court-appointed guardian ad litem testified that she had twice
spoken at length with Doe on the phone and had met with her once. The guardian
ad litem testified that it is in Doe's best interest to have an abortion without notifying
her parents. In support of this opinion, the guardian ad litem noted that Doe's mother
is remarrying this summer and that Doe does not get along well with her mother's
fiancé.     The guardian ad litem also noted that Doe does not have a significant
relationship with her father." Id. at ¶2-11.
          {69}   The extent of evidence before the trial court here is akin to the facts in
In re Jane Doe, 8th Dist. No. 92232, 2008-Ohio-5473, where the Eighth District
correctly affirmed the trial court, and denied the bypass application:
          {70}   "Appellant is sixteen years old. She has a high grade point average,
has held part-time employment and participated in an extracurricular activity. Under
the totality of the record, however, this is insufficient to show an abuse of discretion.
                                                                                    -17-

Cf. In Re Jane Doe 1 (1991), 57 Ohio St. 3d 135, 566 N.E.2d 1181.1               Although
Appellant is bright, much of her testimony reflected immaturity. She, to borrow a
phrase used in the lower court, seemed to engage in 'magical thinking' that she
would not become pregnant from having unprotected sex. She stated that she would
simply stop having sex until she was married or established in her career, but she
acknowledged that she had been sexually active for a year and has a steady
boyfriend.
      {71}     "Moreover, her decision seems to be the product of her 'panic' and
desire for a quick solution. This weighs against a conclusion that she has engaged in
well-reasoned and careful decision-making. See In Re Jane Doe 01-01 (2001), 114
Ohio App. 3d 20, 749 N.E.2d 807.         She immediately sought the counsel of her
boyfriend who then arranged for her to speak with someone who had faced a similar
issue and then had obtained an abortion.        This somewhat negates a finding of
introspection in weighing the consequences. She has been having sex, largely
without contraception, for an extended period of time and this is indicative of the
need for parental guidance. Cf. In Re Jane Doe 1 (1991), 57 Ohio St. 3d 135, 566
N.E.2d 1181.
      {72}     "In addition, although there was testimony that Appellant's parents
would be disappointed in her, she admitted that she and her mother were very close.
Cf. In Re Jane Doe (1999), 134 Ohio App. 3d 569, 731 N.E.2d 751 (abuse of
discretion established where the minor was sufficiently mature and well-informed and
feared that already tenuous relationship with her parents would be further impaired).
Finally, although the counselor from the court's diagnostic center stated that
Appellant 'qualifies' under the prevailing standards, he admitted that her personality
included both indications of maturity and immaturity and that she was somewhere in
the middle on the 'continuum of maturity.'" Id. at ¶16-18. (footnote omitted)
      {73}     I disagree with the majority that J.D. demonstrated her maturity by clear
and convincing evidence as did the minor in the First District case cited in the
majority in ¶13 and this dissent at ¶58. I also disagree with the conclusion of the
majority and the Second District in In re Jane Doe, 2d Dist. No. 02CA0067, 2002-
                                                                                 -18-

Ohio-6013 that internet research regarding information about a medical procedure
and possible side effects is sufficient investigation, and that medical professionals
fearful of civil or criminal penalties would not discuss medical issues surrounding
abortion with a minor absent parental consent; that a counselor from Planned
Parenthood testified in the First District case cited by the majority and this dissent
refutes this contention.   More importantly, it is critical to the minor's health and
informed decision making to talk to a medical professional. J.D.'s testimony in this
regard is very limited.
       {74}   Because J.D. did not establish her maturity by clear and convincing
evidence, I conclude that the trial court did not abuse its discretion by denying the
bypass application, and would affirm the judgment of the trial court.